Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 31 January 2022 wherein: claims 1, 6-9, and 15 are amended; claim 5 is canceled; claims 1-4 and 620 are pending.

Response to Arguments
Examiner acknowledges the prior objection to the drawings and the prior 35 USC 112(b) rejections have been overcome by amendment. Examiner acknowledges the claims no longer invoke 35 USC 112(f) due to amendment.
Applicant’s arguments, see pages 2-6, filed 31 January 2022 have been fully considered and are persuasive.  The rejection of 29 October 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest the scintillator is transparent and allows 
Ebstein (US 2007/0181815 A1) discloses a system for determining at least a portion of a shape of a radiation field generated by a radiation delivery system that includes a radiation source (accelerator) configured to deliver a radiation beam (28, 22), the system comprising: a scintillator (26); a camera (250) configured to acquire images of light emitted by the scintillator (26) during delivery of the radiation beam (28, 22; Abstract, par. [0019], [0055], fig. 2); and a support structure (par. [0078]: “structure holding the scintillator and the lenses and the sensors”) configured to be positioned in a path of the radiation delivery system, the scintillator (26) and the camera (250) fixed to the support structure such that when the support structure is positioned within the path of the radiation delivery system, the scintillator (26) is not perpendicular to an axis of the radiation beam (28, 22; Abstract, par. [0019], [0055], fig. 2), wherein a scintillator substrate is transparent (claims 4, 6).
Kusch (US 2005/0281389 A1) discloses a radiation delivery system that includes a radiation source (10, comprising 11 and 12) configured to deliver a radiation beam, wherein attachments used during the course of treatment planning and treatment are mounted to the radiation delivery system (via accessory tray 13; par. [0024]: “Accessory tray 13 is mounted on treatment head 11”; par. [0022]-[0024], fig. 1).
Wiggers (US 2015/0352376 A1) discloses a system for determining at least a portion of a shape of a radiation field generated by a radiation delivery system that includes a radiation source (118, 130) configured to deliver a radiation beam (par. [0082]-[0084], fig. 32), the system comprising: a scintillator (202; par. [0084]-[0088], fig. 
While systems for determining shapes of radiation fields were generally known in the art, as were transparent scintillators and collimators, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claims 1 and 15 are allowed.

Regarding claims 2-4, 6-14 and 16-20, the claims are allowed due to their dependence on claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884